Title: From Thomas Jefferson to Francis Hopkinson, 13 January 1785
From: Jefferson, Thomas
To: Hopkinson, Francis



Dear Sir
Paris Jan. 13. 1785

I wrote you the 11th. of November. Since that I have received no proposition on the subject of the quill of the harpsichord. The artisans here will not readily beleive that any thing good can be invented but in London or Paris: and to shew them the invention would be to give it up. However I shall still endeavor to find some one who will do justice to it.
War and peace hang in doubtful balance. The people here in general beleive there will be no war; while not a circumstance can be produced, not a symptom mentioned in the conduct of the emperor which does not breathe a determination for war. The season for arms alone will ultimately inform us. Mr. Blanchard of this country and Dr. Jefferies of Massachusets arrived here the day before yesterday from Dover, having crossed the channel on the 7th. in a Balloon. They were two hours from land to land. It was filled with inflammable air. We are told here of a method of extricating this from pit coal, cheaply and speedily, but it is not yet reduced to experience. M. Pigott, who had discovered the periodical variations of light in the star Algol, has discovered the like in the η (Eta) of Antinous. The period of variation is 7D—4H—30’. The increase of light continues 63 hours, and it’s decrease 36 hours. The number of double stars discovered by Herschel amounts now to upwards of 900, being twice the number which he gave in the Philosophical Transactions. Be so good as to communicate these articles to Mr. Rittenhouse. The madness of animal magnetism is absolutely ceased. It is who now can clear their hands of it. It has been brought on the stage, ridiculed in the public papers, and is an imputation of so grave a nature as would bear an action at law in America.
Nothing can equal the dearth of American intelligence in which we live here. I had formed no conception of it. We might as well be in the moon. Congress were to meet the 3d. of November. We are now at the 13th. of Jan. and no American, public or private, here, is informed whether they have met, where they are sitting, who presides, nor any thing else about them. Our friends think that facts known to every body there, cannot be unknown here.  And all thinking so, no one writes them. To remedy this I have by this packet written to the different states to have newspapers sent to me monthly by the French packet. I take the liberty of imposing this office on you in Philadelphia, and of praying you by every French packet to send me the papers intervening between that and the preceding packet. The first parcel may have retrospect to Nov. 1. if to be had. As you have two parties there, I would wish a paper from a press of each, and that which is best for American intelligence, as the European articles will be of little value here. The expence of this I will take care to remit you in any form you please. Direct the papers to the care of Mr. Neill Jamieson in New York, who is my postmaster general there. My daughter is well and joins me in affectionate respects to Mrs. Hopkinson the elder and younger. I am with great esteem Dr. Sir Your [‥‥

Th: Jefferson]


P.S. Can you inform me from Mr. Wright whether I am yet at liberty to permit a copy to be taken of Gl. Washington’s picture?

